Board of Tax Appeals, No. 92-K-1173. This cause is pending before the court as an appeal and cross-appeal from the Board of Tax Appeals. It appears from the records of this court that appellee/cross-appellant, Board of Trustees, Montpelier Public Library, has not filed a merit brief, due September 20,1995, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court, effective September 25,1995, that the cross-appeal of the Board of Trustees, Montpelier Public Library, be, and hereby is, dismissed.
The appeal of Bryan Public Library shall remain pending.